Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Nuveen Premium Income Municipal Fund, Inc. 333 West Wacker Drive Chicago, Illinois60606 under the Investment Company Act of 1940 Investment Company Act File No. 811-05570 The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission that it intends to redeem securities of which it is the issuer, as set forth below in accordance with the requirements of Rule 23c-2 under the Investment Company Act of 1940 (the “Act”), and states that it is filing this notice with the Commission pursuant to permission granted by the Commission staff fewer than 30 days prior to the date set for the redemption. Title of the class of securities of Nuveen Premium Income Municipal Fund, Inc. (the “Fund”) to be redeemed: Municipal Auction Rate Cumulative Preferred Shares, Liquidation Preference $25,000 per share, Series M1 (CUSIP #67062T209), Series M2 (CUSIP #67062T704), Series T (CUSIP #67062T308), Series W (CUSIP #67062T605), Series TH (CUSIP #67062T407) and Series F (CUSIP #67062T506) (the “MuniPreferred Shares”). Date on which the securities are to be called or redeemed: Series Date M1 March 18, 2011 M2 March 18, 2011 T March 21, 2011 W March 22, 2011 TH March 23, 2011 F March 17, 2011 Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The MuniPreferred Shares are to be redeemed pursuant to Section 11(a)(i) of the Statement Establishing and Fixing the Rights and Preferences of Municipal Auction Rate Cumulative Preferred Stock of the Fund. The number of shares to be redeemed and the basis upon which the shares to be redeemed are to be selected: The Fund intends to redeem all of the outstanding MuniPreferred Shares, as set forth below: Series Number of Shares M1 M2 T W TH F [Remainder of Page Left Blank] SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Fund has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 24th day of February, 2011. NUVEEN PREMIUM INCOME MUNICIPAL FUND, INC. By: /s/Mark L. Winget Name:Mark L. Winget Title: Vice President and Assistant Secretary
